UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6748



KENNETH WAYNE CADDELL,

                                              Plaintiff - Appellant,

          versus


SPOTSYLVANIA DEPARTMENT OF SOCIAL SERVICES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cv-00345-JCC)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Caddell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Wayne Caddell appeals the district court’s order

denying relief on his civil complaint challenging a state child

custody determination.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Caddell v. Spotsylvania Dep’t of Social

Servs.,   No.   1:07-cv-00345-JCC   (E.D.   Va.   Apr.   18,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -